Citation Nr: 1226560	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-49 966	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a duodenal ulcer.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to a higher initial disability rating (evaluation) for gastroesophageal reflux with hiatal hernia, in excess of 30 percent prior to March 31, 2010, and in excess of 60 percent from March 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1951 to October 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  February 2005, January 2007, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which respectively and in pertinent part, denied reopening of service connection for a duodenal ulcer because evidence received was not new and material; denied service connection for irritable bowel syndrome; and granted service connection for gastroesophageal reflux with hiatal hernia and assigned a 30 percent initial rating from October 13, 2004.  In a subsequent January 2012 rating decision, the RO granted a higher initial 60 percent evaluation for gastroesophageal reflux with hiatal hernia for the period from March 31, 2010, thus creating the staged rating of 30 percent prior to March 21, 2010 and 60 percent from that date.  

The Veteran was scheduled to testify before a Member of the Board in a June 2012 videoconference hearing.  The record indicates that the Veteran did not appear for the scheduled hearing; therefore, the hearing request was withdrawn.  38 C.F.R. 
§ 20.702(d) (2011). 


FINDING OF FACT

On July 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of all remaining issues on appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the issues on appeal before the Board were reopening of service connection for a duodenal ulcer, service connection for irritable bowel syndrome, and higher initial disability rating for gastroesophageal reflux with hiatal hernia.  On July 10, 2012, prior to the promulgation of a decision in the appeal, in a Motion to Withdraw Appeal, the Board received notification from the Veteran's authorized representative that the Veteran was requesting to withdraw of all remaining issues on appeal.  The representative's motion reflects that the request for withdrawal was with the Veteran's knowledge and at his direction, specifically indicating that the Veteran was satisfied with a recent grant of benefits in a January 2012 rating decision.  


Through his authorized representative, the Veteran has withdrawn all issues on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


